Citation Nr: 1111947	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-10 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome, to include as due to undiagnosed illness.

2.  Entitlement to an increased rating for residuals of gunshot wound to left hand, with posttraumatic arthritis, currently rated 30 percent disabling.

3.  Entitlement to an increased rating for residuals of scar, left hip.

4.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted a 30 percent disability rating for service-connected residuals of gunshot wound to left hand, with posttraumatic arthritis, effective September 8, 2003; granted a 10 percent disability rating for service-connected scar, left hip, effective September 8, 2003; denied entitlement to service connection for irritable bowel syndrome; and, denied entitlement to automobile and adaptive equipment or adaptive equipment only.  A notice of disagreement was filed in August 2004, a statement of the case was issued in February 2008, and a substantive appeal was received in March 2008.  

In a June 2009 rating decision, the RO granted entitlement to service connection for left ulnar nerve injury (due to gunshot wound), assigning a 20 percent disability rating, effective August 5, 2008; and, decreased the rating assigned to residuals of gunshot wound to left hand, with posttraumatic arthritis, to 20 percent, effective August 5, 2008.  In August 2009, the RO assigned a 30 percent disability rating to residuals of gunshot wound to left hand, with posttraumatic arthritis, effective August 5, 2008.  

The Veteran testified at a Board hearing in November 2010; the transcript is of record.  In December 2010, the Veteran submitted medical records in support of his appeal and waived RO review of such additional evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2010).

The Board notes that the January 2004 rating decision also addressed and denied entitlement to an increased rating for service-connected fracture, right little finger, and entitlement to service connection for chronic fatigue syndrome, headaches, joint pains, cardiovascular condition, respiratory condition, bilateral hearing loss, and tinnitus.  The Veteran filed a notice of disagreement in August 2004, and a statement of the case was issued in February 2008; however, the Veteran did not file a substantive appeal with regard to these issues.  Thus, these issues are not in appellate status, and the Board does not have jurisdiction of such issues.


FINDINGS OF FACT

1.  Irritable bowel syndrome was not manifested during service, and any current irritable bowel syndrome is not otherwise related to the Veteran's active service.

2.  The Veteran's residuals of gunshot wound to left hand, the minor extremity, is not manifested by unfavorable ankylosis of the thumb or index finger.

3.  The Veteran's scar to left hip is not manifested by an area or areas exceeding 12 square inches.

4.  The Veteran has not sustained the loss or permanent loss of use of one hand, nor does he have ankylosis in one or both hips.  


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for the assignment of a disability rating in excess of 30 percent for residuals of gunshot wound to left hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5218 (2010).

3.  The criteria for the assignment of a disability rating in excess of 10 percent for residuals of scar, left hip, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).

4.  The criteria for certification for automobile and adaptive equipment or for adaptive equipment only have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In November 2003, a VCAA letter was issued to the Veteran with regard to his claim of service connection, increased rating claims, and automobile and adaptive equipment claim.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, and what information and evidence must be submitted by the claimant, and the information and evidence that will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In October 2006, July 2008, and May 2009, additional notice was issued to the Veteran which included notice of the evidence necessary to support a disability rating and effective date with regard to his service connection claim, and the evidence necessary to support an effective date with regard to his increased rating claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Collectively, the notices provided sufficient notice to the Veteran with regard to his claims.

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing the November 2003, October 2006, and July 2008 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a) compliant notice as to his increased rating claims.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records and post-service VA and private treatment records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The Veteran underwent VA examinations in December 2003, June 2005, October 2006, August 2008, and August 2009, to assess the severity of his residuals of gunshot wound, left hand.  In December 2003 and May 2009, he underwent VA examinations to assess the severity of his left hip scar.  Collectively, the examination reports obtained are thorough and contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  As will be discussed below, the Board has determined that a VA examination is not necessary with regard to his service connection claim.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status.

Service connection

The Veteran has claimed entitlement to service connection for irritable bowel syndrome, to include as due to an undiagnosed illness stemming from his service during the Persian Gulf War.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995-97 (2010).  

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 71 Fed. Reg. 75669 (2006).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g)..

Initially, the Board notes that while service personnel records reflect that the Veteran served during the Persian Gulf Era, the records do not reflect that he served in the Southwest Asia theater of operations.  His DD Form 214 reflects that he had 6 months and 18 days of foreign service, and review of service personnel records reflect that he served in Korea.  Thus, the Board finds that § 1117 is inapplicable to the Veteran's claim of service connection.  Thus, the Board will review the Veteran's claim of service connection on a direct basis.

Service treatment records reflect that in August 1987, the Veteran woke up vomiting and was experiencing dizziness and cold sweats.  The assessment was gastroenteritis.  In November 1990, the Veteran sought treatment for headache, nausea and vomiting for one day.  He denied any abnormal pain or diarrhea.  The assessment was acute gastroenteritis.  The following day, the assessment was viral gastritis.  

At the Board hearing, the Veteran testified that he was treated for irritable bowel syndrome on two occasions while stationed in Korea, and on one occasion while stationed in Dallas, Texas.  Service treatment records do not contain any entries reflecting any complaints related to or a diagnosis of irritable bowel syndrome.  At the Board hearing, the Veteran seemed to suggest that his records of treatment had been lost, but there is no indication that there are any missing service treatment records.

The Veteran testified that he began seeking treatment for irritable bowel syndrome in or about 2002.  

An August 2003 VA outpatient treatment record reflects complaints of chronic diarrhea and the Veteran reported on and off diarrhea for the last one year.

Correspondence dated in November 2008 from William E. Lyles, M.D., states that the Veteran has Barrett Esophagus secondary to reflux disease (gastrointestinal reflux disease) and irritable bowel syndrome, and that he "has been having these two conditions since he was in the Air Force in 1991."  

Upon review of the evidence of record, the Board has determined that service connection is not warranted for irritable bowel syndrome.  While the Veteran asserts that he has suffered from irritable bowel syndrome since service, to include being treated for irritable bowel syndrome on three occasions during service, service treatment records are void of any complaints or a diagnosis of irritable bowel syndrome.  As detailed, service treatment records reflect only diagnoses of gastroenteritis manifested by nausea and vomiting.  

The evidence of record does not contain a separation examination; however, the Veteran did file a claim for compensation in July 1992, at the time of his separation from service, related to his residuals of gunshot wound, but he did not claim irritable bowel syndrome at that time.  Likewise, he underwent a VA examination in November 1992, and he did not voice any complaints related to the bowel, and his digestive system was evaluated as negative.  This suggests that the Veteran did not have an irritable bowel disability at the time of separation from service and the months following.  

Per the Veteran and the medical evidence of record, the Veteran did not voice any complaints related to the bowel until in or about 2002, thus approximately 10 years after separation from service.  As detailed, at an August 2003 clinical visit he reported that he had been suffering from bowel symptoms for only the past year.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has given consideration to the opinion from Dr. Lyles.  In assessing the probative value of this opinion, the Board notes that the failure of a physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Tokens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The November 2008 opinion was not supported by any clinical evidence or rationale.  There also is no indication that Dr. Lyles was privy to the Veteran's claims file for a comprehensive view of the Veteran's clinical history.  As detailed, service treatment records were void of any complaints or diagnoses of irritable bowel syndrome, thus the statement that he has had this condition since he was in service in 1991 is wholly unsupported by the contemporaneous service treatment records.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  While professional medical opinions must be considered, the Board is not bound to accept the opinions of physicians whose diagnoses or opinions are based on a medical history provided by a veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of a claimant's statements regarding medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  In this case, there is no evidence that Dr. Lyles ever reviewed the Veteran's service treatment or personnel records, which, as noted, do not reflect a diagnosis of irritable bowel syndrome.  As such, the Board finds that his opinion, apparently based primarily on the Veteran's description of his service history, and without accompanying rationale, to be of no probative value.  

The Board has considered the Veteran's contention that a relationship exists between his irritable bowel syndrome, and symptoms experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his current symptoms and their continuation since service.  However, the Board finds that the reported history of symptoms and diagnosis of irritable bowel syndrome rendered during service to lack credibility.  As detailed, service treatment records do not reflect any complaints or diagnoses of irritable bowel syndrome; this despite the fact that the Veteran sought treatment for a variety of maladies during service.  Second, the Veteran filed a claim for compensation upon his discharge from service, but did not voice any complaints related to a chronic bowel disability; this despite his later contentions that he had suffered from a chronic irritable bowel disability during service.  He did not file a claim for compensation until over a decade after separation from service.  Finally, statements offered from the Veteran for the purposes of seeking medical care reflect that he did not begin to experience symptoms until 2002, thus 10 years after separation from service.  The Board has weighed the Veteran's statements as to irritable bowel syndrome onset with the medical evidence of record, to include the service treatment records and post-service medical evidence, and after weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and continuity of symptomatology is less convincing than the objective medical evidence of record and of less probative value here.  Irritable bowel syndrome was not diagnosed during service and at the time of separation from service, and was not diagnosed until a decade after separation from service.  

It is noted that the RO did not provide a VA examiner to review the claims file for a nexus opinion for this service connection claim but such is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

Initially, the evidence does not establish that the Veteran suffered "an event, injury or disease in service," with regard to his irritable bowel syndrome, so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the incurrence of irritable bowel syndrome in service.  Given the absence of any competent evidence of the claimed post-service disease until over a decade after service, any current opinion provided at this point would be no more than speculative.  See 38 C.F.R. § 3.102 (a finding of service connection may not be based on a resort to speculation or even remote possibility).

The negative clinical and documentary evidence post service for many years after service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In conclusion, a preponderance of the evidence is against a finding that the Veteran's irritable bowel syndrome is causally related to the Veteran's active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Left hand

For historical purposes, the Board notes that in January 1990, the Veteran was cleaning a rifle which contained a bullet, and the bullet went through his left palm on the palmar side between the ring and small finger and exited the dorsal part of his hand.  He lost essentially all of the metacarpal of the ring finger.  The Veteran underwent multiple surgeries.  He underwent a bone graft of the left hip iliac bone to rebuild his fourth metacarpal.  The tendon of his left ring finger was severed.  A November 1992 VA examination reflects a diagnosis of gunshot wound of the left hand with limited flexion of the fourth and fifth fingers and decreased extension of the fourth and third fingers, and posttraumatic arthritis of the left hand.

Service connection is in effect for residuals of gunshot wound to left hand, with posttraumatic arthritis, rated 30 percent disability per 38 C.F.R. § 4.71a, Diagnostic Code 5218.  The medical evidence of record reflects that the Veteran is right-handed, thus the affected extremity is considered the minor hand.  Per Diagnostic Code 5218 and with regard to the minor extremity, a 30 percent disability rating is warranted for unfavorable ankylosis of the index, long, and ring fingers; index, long, and little fingers; or index, ring, and little fingers.  A 40 percent disability rating is warranted for unfavorable ankylosis of thumb and any two fingers.  Per Diagnostic Code 5217 and with regard to the minor extremity, a 40 percent disability rating is warranted for unfavorable ankylosis of index, long, ring, and little fingers.  A 50 percent disability rating is warranted for unfavorable ankylosis of thumb and any three fingers.  A 'Note' corresponding to both diagnostic codes states consideration is also to be given to whether evaluation as amputation is warranted.  

The Board also notes that service connection has also been established for left ulnar nerve injury, rated 20 percent disabling, effective August 5, 2008.  Such issue is not in appellate status.

In December 2003, the Veteran underwent a VA examination.  Limitation of motion of the fourth and fifth finger were noted.  There was good approximation except for the fourth and fifth finger.  The fourth had about 3 inches loss of approximation between the palm and the fingers.  The fifth is about 2 inches.  Grasping objects was affected, and pushing was weak.  He can lift about five to ten pounds.  There was loss of approximation between the thumb and the fourth and fifth finger.  There was a reconstruction plate.  There was pain to touch on dorsal area.  The diagnoses were status post injury of the left hand secondary to gunshot wound with fusion with a metallic plate and screw at the level of the fourth metacarpal and also bone fusion between the third and fourth metacarpal with traumatic changes; and, degenerative joint disease of the left hand.

In June 2005, the Veteran underwent a VA examination.  It was noted that the Veteran has loss of motion of ring and little fingers.  The long finger has some loss.  He uses index-thumb for pinch and light grasp.  His index and thumb function well.  He experiences pain, limited motion, weakness, and stiffness in all fingers except the thumb.  He has traumatic arthritis in the metacarpal-phalangeal of the ring finger; the metacarpal-phalangeal of the little finger; and, the proximal interphalangeal of the long/middle finger.  He experiences weekly flare-ups, which were characterized as moderate, and rated as a 7 on a 10 point scale.  There was no amputation of a digit or part of a digit.  With regard to the ring finger, there is ankylosis flexed at 30 degrees.  The ankylosis affects other digits or overall hand function, and the types of interference/decreased function are stiff PIP and DIP joints.  The severity of interference and decreased function is severe.  There is a deformity of the ring finger at the MP joint on rotation.  The severity was characterized as moderate.  There is deformity of the little finger at the MP joint.  He is unable to have full motion.  The severity was characterized as mild.  There was a more than two inch gap between thumb pad and tips of fingers on attempted opposition of thumb to fingers.  With regard to a gap between finger and proximal transverse crease of hand on maximal flexion of finger, there was no gap with regard to the index finger; less than one inch gap with regard to the long finger; more than two inches with regard to the ring finger; and, more than two inches with regard to the little finger.  He has decreased strength and dexterity with grasping, pushing, pulling, and twisting characterized as severe; probing normal; writing mild; and, touching and expression moderate.  Range of motion of the long proximal interphalangeal joint was from 0 to 90 degrees with pain, an additional limitation of motion on repetitive use to 60 degrees.  Fatigue was most responsible for limitation of motion after repetitive use.  Range of motion of the long distal interphalangeal joint was 0 to 60 degrees, with pain at 10 degrees ending at 60 degrees.  There was additional limitation of motion on repetitive use from 10 to 60 degrees due to fatigue.  Range of motion of the long metacarpal phalangeal was 0 to 90 degrees with pain beginning from 20 to 90 degrees.  There was additional limitation of motion on repetitive use from 20 to 90 degrees due to fatigue.  Range of motion of the ring proximal interphalangeal joint was from 0 to 10 degrees with pain, and additional limitation of motion on repetitive use to 10 degrees.  Pain was most responsible for limitation of motion after repetitive use.  Range of motion of the ring distal interphalangeal joint was 0 to 0 degrees due to pain.  Range of motion of the ring metacarpal phalangeal was 0 to 0 degrees with pain.  Range of motion of the little proximal interphalangeal joint was from 0 to 30 degrees with pain, and additional limitation of motion on repetitive use to 30 degrees.  Fatigue was most responsible for limitation of motion after repetitive use.  Range of motion of the little distal interphalangeal joint was 0 to 20 degrees, with pain.  There was additional limitation of motion on repetitive use from 0 to 20 degrees due to fatigue.  Range of motion of the little metacarpal phalangeal was 0 to 30 degrees with pain from 0 to 30 degrees.  There was additional limitation of motion on repetitive use due to fatigue.  There was full painless motion of all joints of index and thumb.  On flexion of thumb-index and long, the ring and little fingers do not flex.  On x-ray examination, the examiner commented that there was no appreciable change since a July 2003 x-ray examination.  There was post right effusion on the third and fourth metacarpals with a side plate and screws in the fourth metacarpal.  The impression was nothing acute, and posttraumatic and postoperative changes.  The examiner diagnosed residuals of gunshot wound to left hand with loss of motion ring and little fingers and partial long.  The examiner commented that with regard to occupational activities, the disability resulted in decreased manual dexterity, problems with lifting and carrying, decreased strength, and pain.  There is a moderate effect on chores, shopping, exercise, sports, recreation, traveling, bathing, dressing, toileting, and grooming, and a mild effect on toileting.  

In October 2006, the Veteran underwent a VA examination.  He complained of pain in the fourth finger and he complained of swelling over the volar aspect of the proximal phalanx and this area was extremely tender with pressure.  Because of loss of sensation to the fourth and fifth fingers, he reported that he cuts or burns these two fingers frequently.  He complained of increased pain with cold weather.  He has pain when he attempts to lift objects with his hand.  Examination demonstrated a full thickness flap graft over the dorsum of the hand measuring three by three inches.  There was also a seven-inch zig-zag scar extending from the level of the wrist joint dorsally over the fourth finger.  These wounds were all healed normally.  Examination of the thumb demonstrated no abnormalities.  He had normal sensation to the thumb.  All motion in the thumb was normal.  The thenar musculature was functioning normally and there was no evidence of atrophy.  Examination of the second finger demonstrated sensation to be intact.  Flexion at the metacarpophalangeal joint, the proximal interphalangeal joint and the distal interphalangeal joint was normal.  Extension of the proximal interphalangeal and distal interphalangeal joints of this finger were normally performed.  He had full flexion and full extension of all joints of this finger.  On examination of the third finger, flexion of all joints of this digit were normal and he was able to touch the distal palmar crease with maximum flexion.  He lacked 20 degrees of full extension of the metacarpophalangeal joint of this digit and this was due to a tight fascial band in the distal palm which probably represents Dupuytren's contracture.  Sensation to the second and third fingers was normal.  The fourth finger presented with no sensation.  He had 40 degrees of flexion a the metacarpophalangeal joint, 10 degrees of flexion at the proximal interphalangeal joint and 40 degrees flexion at the distal interphalangeal joint.  In attempting to make a fist, the tip of this digit misses the distal palmar crease by three inches.  He lacked 10 degrees full extension of the metacarpal phalangeal and distalinterphalangeal joints.  Proximal interphalangeal joint extension was normal.  The fifth finger presented with no sensation.  Flexion at the metacarpophalangeal joint was possible for 45 degrees.  He had 30 degrees of active flexion at the proximal interphalangeal joint and 15 degrees of active flexion at the distal interphalangeal joint.  He was able to extend these joints fully.  With maximum flexion of the fourth and fifth fingers, he complained of deep joint pain.  In attempting to make a fist, the tip of the fifth finger missed the palm by two and a half inches.  Palpation over the dorsum of the hand demonstrated metallic screw heads along the fourth metacarpal bone.  He was tender in this area.  An x-ray examination demonstrated that the bone grafting procedure of the fourth metacarpal bone had been accomplished and the metacarpal secured with a small bone plate and five screws.  Cross union between the fourth and fifth metacarpal bones had occurred.  The examiner diagnosed posttraumatic deformity of the left hand with loss of sensation and loss of some motion in the fourth and fifth fingers; Dupuytren's contracture, third finger; and, post-op status bone graft fourth metacarpal bone, left hand.  Wrist and forearm motion was normally performed with no significant complaints of pain.  Radial and ulnar deviation of the wrist was normally performed.

In August 2008, the Veteran underwent a VA examination.  It was noted that the Veteran has numbness of ring and little finger.  He can use index and thumb for pinching and long finger included on grasping 2 3/4 inch water bottles.  He has a weak pinch index-thumb and long fingers.  He can put on a glove and use his left hand partially to comb hair and clumsy teeth brushing.  He can scratch his low back and has little use for hygiene care.  He can drive 1 hour, lift 2 pounds.  His pain level is an 8 and lasts hours.  He does not take a prescription for pain.  On repeated motion with left wrist and fingers there was increased pain.  On extreme dorsiflexion wrist, he noted a shooting pain from wrist to ring and little fingers.  Little and ring fingers have limited motion and have loss of sensation.  These fingers get in the way of grasping and placing hand in pocket.  There is pain, limited motion, weakness, stiffness in the ring finger.  There is weakness and stiffness in the long finger.  There is ankylosis of the ring finger at full extension.  The joints involved are PIP joint, MP joint and DIP joint.  Ankylosis does not interfere with motion of the other digits or with overall hand function.  There is ankylosis of the little finger at full extension.  The joint involved is the PIP joint.  Ankylosis does not interfere with motion of the other digits or with overall hand function.  There is deformity of the long finger at the PIP joint, angulation of 10 degrees.  There was a more than two inch gap between thumb pad and tips of fingers on attempted opposition of thumb to fingers.  With regard to a gap between finger and proximal transverse crease of hand on maximal flexion of finger, there was no gap with regard to the index finger; less than one inch gap with regard to the long finger; more than two inches with regard to the ring finger; and, more than two inches with regard to the little finger.  There was decreased strength for pushing, pulling and twisting, and no active flexion or extension in the joints of the ring and little fingers.  There was decreased dexterity for twisting, probing, writing, touching, and expression.  

An October 2008 x-ray examination of the left hand showed that there was a metal plate and local screws transfixing old healed fracture of fourth metacarpal with good healing.  There was now bony syntosis of the shaft of the third and fourth metacarpals with cortical thickening fifth metacarpal.  There was also fusion of carpal fourth metacarpal joint with some narrowing of the fourth metacarpal phalangeal joint.

On August 10, 2009, the Veteran sought VA outpatient treatment complaining of limited flexion of index/long fingers and increased pain.  On physical examination, there was limited flexion of index and long fingers actively, cap refill less than 2 seconds, plus well healed skin graft/surgical area to dorsum of left hand.  There was pain to dorsum of hand with flexion of index/long fingers.  The assessment was osteoarthritis left hand status post gunshot wound with pain with flexion (that is limited) of index finger which is probably due to adhesions and trauma (gunshot wound/surgeries).  

At the December 2010 Board hearing, the Veteran testified that a 40 percent disability rating was warranted for his left hand disability as his condition as gotten progressively worse to where he cannot use it as much as he could.  He stated that he is getting less motion in his index finger and less motion in the other three, the long, ring, and little finger.  

Upon review of the medical evidence of record, and statements and testimony of the Veteran, the Board has determined that a disability rating in excess of 30 percent is not warranted.  As detailed, the RO has assigned a 30 percent disability rating pursuant to Diagnostic Code 5218 which contemplates a 30 percent rating for the minor hand when there is unfavorable ankylosis of the index, long, and ring fingers; index, long, and little fingers; or, index, ring, and little fingers.  Such rating contemplates objective findings related to the index finger.  The Board notes, however, that the objective findings of record for this period contain minimal subjective complaints and minimal objective findings related to the index finger.  As detailed, the December 2003 VA examination report mainly reflects findings related to the ring and little fingers.  The June 2005 VA examination report reflects loss of motion of ring and little fingers, and some loss of motion in the long finger.  Although it was noted that the Veteran experiences pain, limited motion, weakness, and stiffness in all fingers except the thumb, it was noted that his index finger functioned well.  There were no findings of arthritis in the joints of the index finger.  There was ankylosis of the ring finger; deformity of the little finger; and, limitation of motion of the long finger.  There was full, painless motion of all joints of the index finger and thumb.  The examiner assessed residuals of gunshot wound to the long, ring, and little fingers, but not the index finger or thumb.  

On examination in October 2006, examination of the thumb and index finger was normal, and the objective findings were related to the long, ring, and little fingers.  Again, in August 2008, the objective findings were related to the long, ring, and little fingers, and the only objective finding related to the index finger was that he had a weak pinch of the index-thumb.  There were no objective findings of ankylosis of the index finger or thumb.  The RO had concluded, however, that a 20 percent rating did not fully contemplate the severity of the Veteran's disability, and that a 30 percent evaluation was more appropriate based on examination findings.  

As detailed, an August 10, 2009 VA clinical record reflects initial findings of limitation of motion of the index finger with pain.  Likewise, the Veteran testified in November 2010, that he was experiencing less motion in the index finger and was experiencing overall hand pain.  However, even at that time, ankylosis has not been exhibited.  Based on these findings, the diagnostic criteria for a 30 percent rating per Diagnostic Code 5218 have not been met.  It is clear that the diagnostic criteria for a 40 percent rating under Diagnostic Code 5218 has not been met, as there have been no findings of ankylosis of the thumb or index finger.  In consideration of Diagnostic Code 5217, a 40 percent disability rating is not warranted as the objective findings do not reflect unfavorable ankylosis affecting the index finger or the thumb.  While the Veteran has complained of hand pain; he has retained good motion in the index finger and thumb.  Thus, a disability rating in excess of 30 percent is not warranted.

The Board has considered whether evaluation as amputation is warranted.  Initially, the Board notes that such diagnostic criteria would not provide a higher evaluation in consideration of amputation of long, ring, and little fingers (Diagnostic Code 5141), as the assignable rating is 30 percent which is already in effect for the period prior to August 10, 2009.  A 50 percent disability rating is warranted for amputation of index, long, ring, and little fingers (Diagnostic Code 5131); however, the medical evidence of record does not reflect that the Veteran has the inability to use his fingers, which would essentially amount to an amputation.  While the medical evidence of record reflects less motion in all fingers, and weakness and stiffness in the long, ring, and little fingers, he is still able to grasp with the thumb, index and long fingers.  He can also still use the hand and fingers to perform some activities like combing hair and teeth brushing, albeit with some difficulty.  Thus, an evaluation per the amputation provisions is not warranted.

The Board has also given consideration to 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board acknowledges the Veteran's complaints of pain, weakness, and stiffness in the fingers.  However, he is in receipt of an evaluation greater than the maximum allowed for limitation of motion and the provisions of 38 C.F.R. §§ 4.40 and 4.45 are inapplicable.  See Johnston v. Brown, 10 Vet.App. 80 (1997). 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with the left hand is severe.

The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected left hand disability is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

In a November 2007 rating decision, the RO denied entitlement to a TDIU, and the Veteran did not express disagreement with such decision.  See 38 U.S.C.A. § 7105.  Since that time, while there are statements from the Veteran indicating his unemployment is due to his residuals of gunshot wound, the Veteran has not specifically raised the issue of entitlement to a TDIU as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16.  In the event that subsequent to the November 2007 rating decision, during the course of the current appeal, a statement from the Veteran implicitly raised another claim of a TDIU (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical evidence does not reflect that the Veteran's service-connected residuals of gunshot wound to left hand alone precludes employment.  The Veteran was employed as welder/boilermaker until in or about January 2006, so during the initial three year period of this appeal the Veteran was employed in a full-time capacity.  In March 2006, the Veteran filed a claim for a total rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities and stated that he stopped working on January 13, 2006, due to his left hand, left hip, and right little finger.  A July 2006 submission received from Forbes Welding Service, however, reflects that the Veteran sought employment on January 30, 2006 and the employer stated there was "nothing wrong with him" and then they were told that a "bull threw him" and he could barely walk.  He worked one day and did not return.  Thus, entitlement to a TDIU due to his service-connected residuals of gunshot wound to left hand is not warranted.

Scar, left hip

During the pendency of this appeal, the criteria for evaluating disabilities of the skin were revised, effective October 23, 2008.  The new rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran's date of claim was in September 2003.  As a result, the regulations under 38 C.F.R. § 4.118 prior to October 23, 2008 are in effect.

Pursuant to Diagnostic Code 7801, scars, other than the head, face, or neck, that were deep or that caused limited motion, a 10 percent rating is warranted for area or areas exceeding 6 square inches (39 sq. cm.), and a 20 percent rating is warranted for area or areas exceeding 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Upon review of the entire evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted for scar, left hip.  The Veteran is currently receiving a 10 percent evaluation (the highest percentage available) under Diagnostic Code 7802, which is for scars (other than head, face, or neck that are superficial and that do not cause limited motion) and under Diagnostic Code 7804 which is for superficial scars that are painful upon examination.

A 20 percent rating is not warranted per Diagnostic Code 7801 as the area does not exceed 12 square inches(77 sq. cm.).  A May 2009 VA examination report reflects that the surgical scar extends from over left posterior iliac crest, across hip, to anterior left groin, and measures 28 cm. by 1 cm.  There is a c-shaped scar anterior left groin which measures 9 cm. by 2 cm.  

The Board has considered the application of alternative diagnostic criteria; however, any other diagnostic criteria would not provide a higher rating or are inapplicable to the left hip scar.  Service connection has already been established for chronic left hip strain with arthritis, thus Diagnostic Code 7805 (rate on limitation of affected part) does not apply.  

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the severity of the Veteran's service-connected left hip scar is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

As the preponderance of the evidence is against the claim for increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b).

Automobile and adaptive equipment or for adaptive equipment only

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a) & (b).

A veteran is considered to be an "eligible person" if he is entitled to compensation for any of the following disabilities:  (i) the loss or permanent loss of use of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1)-(3).

A veteran is considered to be an "eligible person" for adaptive equipment only, if there is ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808(b)(4).

In this case, the Veteran asserts that his residuals of gunshot wound to left hand amounts to loss of use of his left hand.  The objective findings related to his left hand are detailed hereinabove, and although it is clear that the Veteran suffers from residuals in the left hand affecting the long, ring, and little fingers prior to August 10, 2009, and affecting the index, long, ring, and little fingers from August 10, 2009, the objective medical evidence does not reflect complete loss of use of his left hand.  As discussed and detailed hereinabove, the Veteran still has use of the left hand, to include being able to grip with the thumb, index, and long fingers, and can use the hand to perform activities of daily living, albeit with some difficulty, and can drive up to one hour.  Moreover, the Board declined to apply the amputation provisions to his disability.  Entitlement to an automobile or adaptive equipment is not warranted, as there are no objective findings that the Veteran has the loss of use of his left hand.  The Board also acknowledges that service connection is in effect for residuals of fracture, right little finger; however, the medical evidence of record does not reflect loss of use of his right hand.

With regard to eligibility for adaptive equipment only, while service connection is in effect for chronic left hip strain, rated 10 percent disabling, the medical evidence of record does not reflect ankylosis of the left hip.  


ORDER

Entitlement to service connection for irritable bowel syndrome is denied.

A disability rating in excess of 30 percent for residuals of gunshot wound to left hand, with posttraumatic arthritis, is denied.

Entitlement to a disability rating in excess of 10 percent for residuals, left hip scar is denied.

Entitlement to automobile and adaptive equipment or for adaptive equipment only is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


